DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 20, 2022 has been entered.

Status of the Claims
Claims 17 and 18 have been amended. Claims 33-38 are newly added. Claims 17-21 and 23-38 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 17-21, 23-27, 31-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Elson (US 5,679,658) and Hayes (US 4,619,995) in view of Rinaudo (Prog. Polym Sci., 2006) and Zhu et al (Mater. Sci. Eng., 2016) and further in view of Hazot et al (WO 2016/087762). Hazot ‘762 is not in English, so the examiner is relying on Hazot et al (US 10,612,001) to indicate its contents. Citations will refer to Hazot ‘001.
Claim 17 has been amended to require that the chitosan derivative is a N,O-carboxyalkyl chitosan. 
Elson ‘658 teaches the administration of an aqueous solution of N,O-carboxymethyl chitosan (NOCC) for the prevention of surgical adhesions. See abstract and col 2, lines 23-37. The reference states that the product used may be prepared according to US 4,619,995 (Hayes). See col 2, lines 43-45. The reference is silent regarding the degree of substitution or acetylation of the NOCC. The reference is silent regarding the use of a chitosan of fungal origin.  
Hayes teaches the preparation of NOCC having a degree of substitution of about 40% to about 80%. See col 9, lines 38-42. The reference teaches that the process deacetylates chitin to chitosan but is silent regarding the percent acetylation. See col 10, lines 20-24. 
Rinauldo teaches that in the processing of chitin, at deacetylation of about 50%, the polymer becomes chitosan. See Section 3, 1st paragraph. 
Zhu teaches that a NOCC having about 50% deacetylation is suitable for use in preventing adhesions. See abstract and Section 3.1.    
Hazot teaches that the use of chitosan of fungal origin, such as Agaricus bisporus (a Basidiomycetes), is advantageous in preparing pharmaceutical products. The fungal chitosan has low endotoxin content and reproducibility between batches. See col 7, lines 15-30. 
It would have been obvious to one having ordinary skill in the art the time the application was filed to prepare NOCC using chitosan of fungal origin with a reasonable expectation of success. The artisan would be motivated to select a fungal chitosan in preparing NOCC because of the known advantages. 
With respect to the degree of substitution and percent deacetylation, Elson ‘658 teaches that the NOCC product is prepared in the manner of Hayes. Hayes teaches a product having a degree of substitution of about 40% to about 80% and suggests and upper limit of about 50% deacetylation. Zhu establishes that a NOCC product having about deacetylation is suitable for the same method as that described by Hayes. In the absence of unexpected results, it would be within the scope of the artisan to optimize the degree of acetylation and carboxymethylation through routine experimentation based on the suggested range. 
It would be further obvious to prepare the product as a pharmaceutical composition in an aqueous solution. It would be further obvious to prepare a medical device containing the solution in order to carry out the lavage. Finally, it would be obvious to sterilize any product used in surgery. 
Applicant’s arguments filed September 20, 2022 have been fully considered but they are not persuasive.
The arguments addressing the art rejection in the previous Office action are moot because of new art used in this rejection. 
The arguments regarding the comparison of a succinate derivative and a non-fungal chitosan are not found to be germane. A succinate comparison is not found to be apt based on the closest prior art. A better result with a fungal chitosan derivative is to be expected based on what is known in the art. 
With respect to the data in Table 3d, Applicant is reminded of the duty to explain the data and establish that they are of both statistical and practical significance. For example, it is not clear why the line of demarcation between expected and purportedly unexpected results is between CC-6 and CC-7. The only difference is in the number of white blood cells. The number in CC-7 is about half that of CC-6. On the other hand, the difference between that of CC-7 and products CC-8 and CC-10 is that the latter two are demonstrate less than a third of the number of white blood cells and is superior in the IL1 assay. Further, taking for the sake of argument that this is the appropriate two products to compare to draw a distinction, it would appear that this would support a decree of substitution of >70% and an acetylation range of about 40% to about 60% rather than the broader ranges recited.  

Claims 28, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Elson (US 5,679,658) and Hayes (US 4,619,995) in view of Rinaudo (Prog. Polym Sci., 2006) and Zhu et al (Mater. Sci. Eng., 2016) and further in view of Hazot et al (WO 2016/087762). as applied to claims 17-21, 23-27, 31-35, and 38 above, and further in view of Elson et al (US 6,809,085).
Elson ‘568, Hayes, Rinaudo, Zhu and Hazot teach as set forth above. The art teaches a surgical method comprising lavage but is silent regarding a method administering the chitosan product via a subcutaneous, intradermal, ocular, intraocular or intra-articular route. 
Elson ‘085 teaches the use of NOCC, as prepared by Hayes, to prepare an eye drug delivery device to be administered ocularly. See col 3, lines 35-42 and examples 16 and 18. 
It would have been obvious to one having ordinary skill to modify the Elson ‘085 method by using a fungal NOCC having the recited degree of substitution and acetylation as made obvious by the art discussed above with a reasonable expectation of success.   
Double Patenting
Claim 17-21 and 23-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 and 23-45 of copending Application No. 16/767,572 (reference application) in view of Hazot et al (WO 2016/087762). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 19 is drawn to a N,O-carboxyalkyl chitosan wherein the degree of substitution is greater than 70% and the degree of acetylation is about 40% to about 80%. The balance of the reference claims recite further product limitations and methods but depend from reference claim 17 which is not limited to a N,O-carboxyalkyl chitosan. However, it would be within the scope of the artisan to select any known chitosan, such as NOCC, as recited in reference claim 19, to prepare the product and arrive at the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the response filed January 10, 2022, Applicant did not address the merits of the rejection but indicated that a terminal disclaimer would be submitted upon notice of allowance.    

Allowable Subject Matter
Claims 30 and 37 are subject to nonstatutory double patenting but are otherwise found to be free of the art. The claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The art of record does not teach or fairly suggest the use of the N,O-carboxylalkyl chitosan to treat osteoarthritis or repair a cartilage defect.

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623